Citation Nr: 0709548	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-20 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for facial acne.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for bilateral bunions.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel








INTRODUCTION

The veteran served on active duty from November 1994 to May 
1996 and from October 1997 to February 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 RO decision.  

The Board notes that there is a question as to whether the 
veteran has also filed a notice of disagreement with a 
different rating decision.  In November 2003, the RO awarded 
service connection and a 0 percent rating for chronic low 
back strain.  The RO notified the veteran of this decision in 
December 2003.  The veteran filed a notice of disagreement 
(NOD) in April 2004 that did not specify which rating 
decision she was disagreeing with.  The RO construed the NOD 
as relating to the January 2004 RO decision regarding the 
issues that are listed in the caption above.  However, it is 
unclear if the veteran was also disagreeing with the 
disability rating or effective date assigned by the December 
2003 RO decision for chronic low back strain.  An April 2005 
statement of the case offered the veteran the opportunity to 
indicate whether she wished to be scheduled for an 
examination, and the veteran appears to have done so in her 
June 2005 substantive appeal.  Under these circumstances, the 
RO should request the veteran to clarify whether she intended 
her April 2004 NOD to serve as an NOD with regard to either 
the disability rating or the effective date assigned for 
chronic low back strain by the November 2003 RO decision.  
See 38 C.F.R. § 19.26 (2006); 71 Fed. Reg. 56,868 (Sep. 28, 
2006) (revising 38 C.F.R. § 19.26 for claims pending before 
VA on October 30, 2006). 


FINDINGS OF FACT

1.  Claimed facial acne is not currently manifested.

2.  Claimed bilateral pes planus clearly and unmistakably 
existed prior to service and was not aggravated during 
service.  There was no lasting worsening of her condition 
during her service.  The veteran had a temporary flare-up 
bilateral pes planus symptoms during a limited period of time 
during her service, but she dos not currently have any 
objectively identifiable pes planus. 

3.  Claimed bilateral bunions clearly and unmistakably 
existed prior to service and were not aggravated during 
service.  There was no lasting worsening of her condition 
during her service.  The veteran was noted as having 
bilateral bunions on one discrete occasion in service, but 
she currently has bilateral bunions that are asymptomatic and 
produce no functional impairment.  


CONCLUSIONS OF LAW

1.  Claimed facial acne was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  Bilateral pes planus was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).

3.  Bilateral bunions were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in February 2003,August 2003, and 
September 2005; a rating decision in January 2004; a 
statement of the case in April 2005; and a supplemental 
statement of the case in December 2005.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA has made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication (the January 2004 RO 
decision) or even the final RO adjudication (the December 
2005 supplemental statement of the case) is harmless.  The 
Board finds that even if there is any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an RO adjudication thereof after receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last RO adjudication here (the December 2005 supplemental 
statement of the case).  Also, in April 2006, in response to 
recent caselaw during the pendency of this appeal, the RO 
sent a letter to the appellant that provided information 
relating to the assignment of disability ratings and 
effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The appellant has not demonstrated how any defective notice 
has prejudiced him in the essential fairness of the 
adjudication.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  Thus, VA satisfied its duty to notify the 
appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The veteran's service 
medical records from her first period of active duty are 
incomplete, despite the RO's efforts to secure a complete 
set.  However, based on the veteran's initial application for 
benefits and her subsequent letters, she did not refer to 
treatment for any condition during the first period of active 
service.  Also, it does not appear that the obtained service 
medical records include any separation examination from the 
second period of active service.  However, as discussed 
below, the issue revolves around the lack of current 
disability and symptoms on all three issues.  Moreover, VA 
has examined the veteran.  Thus, VA has fulfilled its duty to 
assist the appellant.  The Board now turns to the merits of 
the claim.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 
(July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
Aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation, but also one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); see 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The United States Court 
of Appeals for Veterans Claims has held that the presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  But after Miller, a higher court has concluded 
that "[n]othing in [Miller] suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).  The determination of 
whether there is clear and unmistakable evidence that a 
defect, infirmity, or disorder existed prior to service 
should be based upon "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1); see also Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993) (VA bears burden of proof to rebut 
presumption of soundness).

Service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, one of the requirements for service 
connection is competent evidence that a claimed disability 
currently exists.  See Degmetich, supra; Brammer, supra.  
This determination is based on analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Facial acne

The available service medical records do not reflect any 
complaint of or treatment for facial acne.  Moreover, there 
is no evidence of a current disability involving facial acne.  
On an October 2005 VA examination, the veteran indicated that 
her in-service treatment had involved the use of some sort of 
topical preparation.  However, she also reported that the 
acne was cleared and that she had not required any treatment 
for acne in the past year.  Indeed, examination revealed no 
evidence of acne, with no body surface area or exposed body 
surface area involvement.  Thus, absent evidence of post-
service or current facial acne, the Board must deny service 
connection for this claim because of a lack of a current 
disability.  See Degmetich, supra; Brammer, supra.   

Bilateral pes planus

However, there is evidence in the available service medical 
records relating to the claimed bilateral pes planus and 
bunions.  

On a July 1994 Army enlistment examination several months 
before the veteran's first period of active service, an 
examiner noted mild, asymptomatic pes planus and mild, 
asymptomatic hallux valgus.  This is clear and unmistakable 
evidence of the existence of bilateral pes planus prior to 
the veteran's first period of active service.  See 38 
U.S.C.A. § 1111;Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); VAOPGCPREC 3-2003.  Therefore, the Board must 
consider whether there was in-service aggravation of the pre-
existing bilateral pes planus.   

In October 1997, she was seen for two-week old left ankle 
pain, which was diagnosed as Achilles tendonitis.   

In March 1999, she was seen for a one-week history of pain on 
the dorsal aspect of the right foot.  Examination revealed 
bilateral mild pes planus, right greater than left (as well 
as bilateral bunions, also right greater than left).  A 
preliminary assessment was probable stress fracture of the 
right first metatarsal joint.  However, an ensuing X-ray of 
the right foot was normal.  She was restricted from running, 
jumping, or marching for two weeks.  On follow-up several 
weeks later that same month, she reported that she was 
"doing much better," albeit with mild symptoms secondary to 
orthotic.  The assessment was foot pain secondary to pes 
planus, improved, and she was sent to orthotics for another 
look at inserts.

The in-service medical records from 1999 reflect very limited 
symptoms of pes planus during a very discrete period of time 
during the veteran's active service.  But the symptoms 
improved, and there is no further mention of any pes planus-
related problems during the veteran's remaining service.  
Thus, the symptoms in 1999 are suggestive of only temporary 
or intermittent flare-ups of the veteran's pre-existing pes 
planus.  See Jensen, supra; Hunt, supra; Green, supra.  

The Board notes that there does not appear to be a separation 
examination for the veteran's second period of active service 
in the obtained packages of service medical records.  
However, this does not preclude thorough review of the appeal 
by the Board.  In this case, the lack of current evidence of 
pes planus ultimately demonstrates that the veteran's pre-
existing bilateral pes planus did not undergo any lasting 
worsening (i.e., aggravation) during service.  See Routen, 
supra; Verdon, supra.  On VA examination in October 2005, the 
veteran reported only one in-service examination that had 
identified pes planus, but she denied any current symptoms 
except when bumping her foot.  She also denied any treatment, 
including the use of any special shoes, orthotics, or 
inserts.  Indeed, examination showed only bilateral hallux 
valgus deformities (that is, bunions), but no tenderness of 
the first metatarsophalangeal joints, arches, heels, or 
metatarsal areas on either foot.  Also, there was no abnormal 
callus formation.  The diagnosis was no evidence of pes 
planus.  Thus, there was no "lasting worsening" of the 
bilateral pes planus.  Routen, supra; see Verdon, supra.  The 
evidence clearly and unmistakably shows that the veteran's 
bilateral pes planus existed prior to service and was not 
aggravated during service.

Bilateral bunions

Likewise, the evidence clearly and unmistakably shows that 
the veteran's bilateral bunions (or hallux valgus 
deformities) existed prior to service and were not aggravated 
during service.

There also is evidence in the available service medical 
records relating to the claimed bilateral bunions.  

On the July 1994 Army enlistment examination several months 
before the veteran's first period of active service, an 
examiner noted mild, asymptomatic hallux valgus.  This is 
clear and unmistakable evidence of the existence of bilateral 
bunions prior to the veteran's first period of active 
service.  See 38 U.S.C.A. § 1111;Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  

The Board now turns to the evidence regarding in-service 
symptoms of bilateral bunions.  On treatment in March 1999 
for a one-week history of pain on the dorsal aspect of the 
right foot, examination revealed bilateral mild pes planus, 
right greater than left, and bilateral bunions, also right 
greater than left.  A preliminary assessment was probable 
stress fracture of the right first metatarsal joint.  But the 
ensuing right foot X-ray was normal.  On follow-up several 
weeks later that same month, she reported that she was 
"doing much better," albeit with mild symptoms secondary to 
orthotic.  The assessment was foot pain secondary to pes 
planus, improved, and she was sent to orthotics for another 
look at inserts.  There was no mention of any bunion-related 
symptoms then or at any other time during the remainder of 
her active service.  

The in-service medical records from 1999 reflect very limited 
symptoms that were attributed to bilateral pes planus, but 
also noted the presence of bilateral bunions.  However, the 
lack of symptoms due to bunions in 1999 falls short of even 
qualifying as temporary or intermittent flare-ups of any pre-
service bunions.  See Jensen, supra; Hunt, supra; Green, 
supra.  

As noted above, the apparent lack of a separation examination 
does not preclude thorough review of the appeal by the Board.  
Ultimately, the more recent post-service evidence underscores 
the lack of any lasting worsening of the veteran's pre-
service bunions.  On the October 2005 VA examination, the 
veteran stated that her only bunion-related symptoms appeared 
when she would bump her foot.  She denied any treatment, 
including the use of any special shoes, orthotics, or 
inserts.  She had bunions, left greater than right.  The 
examination showed only bilateral hallux valgus deformities 
(that is, bunions), but no tenderness of the first 
metatarsophalangeal joints, arches, heels, or metatarsal 
areas on either foot.  Also, there was no abnormal callus 
formation.  The diagnosis was asymptomatic bunions with no 
functional impairment.  The lack of bunion-related symptoms 
since the one notation in service indicates that there was no 
"lasting worsening" of the bilateral bunions.  Routen, 
supra; see Verdon, supra.  Indeed, several months prior to 
service, she had mild, asymptomatic hallux valgus.  And 
currently, she also has asymptomatic hallux valgus, that is 
essentially the same level both at enlistment and at the 
present time.  Thus, the evidence clearly and unmistakably 
shows that the veteran's bilateral bunions existed prior to 
service and were not aggravated during service.


ORDER

1.  Service connection for facial acne is denied.

2.  Service connection for bilateral pes planus is denied.

3.  Service connection for bilateral bunions is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


